Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 64 are allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on March 19th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 19th, 2020 is withdrawn.  Claims 53, 55-60 and 73-75, directed to Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Robert Neufeld on August 8th, 2022.
The application has been amended as follows:

	In the claims:

	Please cancel claim 106.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 40, a skilled artisan would not have found it obvious to have a layer of perovskite semiconductor that forms a first planar heterojunction with the n-type region and a second planar heterojunction with the p-type region.
Although Etgar et al. (US 2015/0200377 A1) discloses a process for producing a photovoltaic device comprising a photoactive region (Figure 1), which photoactive region comprises:
a n-type region comprising at least one n-type layer (Figure 1, TiO2 film or TiO2 compact film & Paragraph 0124);
a p-type region comprising at least one p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 a hole transporter may be present between the perovskite layers – Paragraph 0105);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a p-type region (Paragraph 0095-0096)
and disposed between the n-type and the n-type region are a plurality of layers of a perovskite semiconductor without open porosity wherein the perovskite comprises a halide anion (Figure 1, Perovskite 4.1-4.n optional n  being an integer of 1 to 10 & Paragraph 0049-0055, 0095-0096 & 0114-0115);
The layers being relied on to teach this element are the perovskite layers residing above the TiO2 film (Paragraph 0095), there may be up to 10 perovskite layers (9 in the alternative) present between the TiO2 film (n-type region) and the hole transporting layer (p-type region), additionally there is a thin layer that may be applied between the TiO2 scaffold structure and the perovskite (Paragraph 0040);
which process comprises:
providing a first region (Figure 1, TiO2 film);
disposing a second region on the first region, which second region comprises a layer of a perovskite semiconductor without open porosity (Figure 1, Perovskite & Paragraph 0114-0115); and
disposing a third region on the second region (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105 & 0114);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a third region (Paragraph 0095-0096);
the first region is an n-type region comprising an n-type layer (Figure 1, TiO2 film) and the third region is a p-type region comprising a p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105).

A skilled artisan would not have had a reason for the above stated limitations, therefore the process for producing a photovoltaic device as claimed in claim(s) 40-53, 55-63 and 80-83 are novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 64, a skilled artisan would not have found it obvious to have a first region which is said p-type region, disposing a second region on the first region, wherein the second region comprises: the first layer which comprises a scaffold material and a perovskite semiconductor and the capping layer on said first layer, which capping layer is said layer of perovskite without open porosity; and disposing a third region on the second region wherein the third region is said n-type region, and thereby forming the planar heterojunction between the layer of the perovskite semiconductor without open porosity and the n-type region.
Etgar et al. (US 2015/0200377 A1) discloses a process for producing a photovoltaic device comprising a photoactive region (Figure 1), which photoactive region comprises:
a n-type region comprising at least one n-type layer (Figure 1, TiO2 film or TiO2 compact film & Paragraph 0124);
a p-type region comprising at least one p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 a hole transporter may be present between the perovskite layers – Paragraph 0105);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a p-type region (Paragraph 0095-0096)
and disposed between the n-type and the n-type region are a plurality of layers of a perovskite semiconductor without open porosity wherein the perovskite comprises a halide anion (Figure 1, Perovskite 4.1-4.n optional n  being an integer of 1 to 10 & Paragraph 0049-0055, 0095-0096 & 0114-0115);
The layers being relied on to teach this element are the perovskite layers residing above the TiO2 film (Paragraph 0095), there may be up to 10 perovskite layers (9 in the alternative) present between the TiO2 film (n-type region) and the hole transporting layer (p-type region), additionally there is a thin layer that may be applied between the TiO2 scaffold structure and the perovskite (Paragraph 0040);
which process comprises:
providing a first region (Figure 1, TiO2 film);
disposing a second region on the first region, which second region comprises a layer of a perovskite semiconductor without open porosity (Figure 1, Perovskite & Paragraph 0114-0115); and
disposing a third region on the second region (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105 & 0114);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a third region (Paragraph 0095-0096);
the first region is an n-type region comprising an n-type layer (Figure 1, TiO2 film) and the third region is a p-type region comprising a p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105).

A skilled artisan would not have had a reason for the above stated limitations, therefore the process for producing a photovoltaic device comprising a photoactive region as claimed in claim(s) 64-79 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726